___________

                           No. 96-1002
                           ___________

Diana Webb,                     *
                                *
     Plaintiff/Appellant,       *
                                * Appeal from the United States
     v.                         * District Court for the
                                * Northern District of Iowa.
Mercy Hospital, Cedar           *
Rapids, Iowa; Erin P.           *
Shanahan; Carol Watson,         *
                                *
     Defendants/Appellees.      *
                           ___________

                   Submitted:   October 25, 1996

                  Filed:      December 13, 1996
                           ___________

Before WOLLMAN, ROSS, and MURPHY, Circuit Judges.
                           ___________

MURPHY, Circuit Judge.


     Diana Webb appeals from a judgment dismissing her employment
discrimination claim brought under the Americans with Disabilities
Act (ADA), 42 U.S.C. §§ 12102-12213. Webb alleged she was fired
from her job at Mercy Hospital (Mercy) because of a mental
impairment, but the district court1 concluded she had failed to
make a prima facie case showing that she was disabled under the
ADA. We affirm.


     The background facts are not in dispute. Webb worked as a
weekend options nurse at the Mercy Birthplace in Cedar Rapids, Iowa
from January 2, 1991 to May 7, 1993, when she was dismissed. She
had been hired to work either three eight-hour shifts or two



     1
      The Honorable Mark Bennett, United States District Judge
for the Northern District of Iowa.
twelve-hour shifts per week. In December 1992, Webb gave Mercy a
statement from a doctor which said she should not work the night
shift to avoid fatigue. For the next couple of months she was not
scheduled at night, but Mercy then asked Webb to make arrangements
so that she could again work night shifts. Webb objected to this
request.


     In the weeks before her termination, Webb discussed her
objections to Mercy's request with other employees. She indicated
she understood why someone who had been in the news had killed
several people, and she threatened some co-workers with legal
proceedings. After she refused to accept an initial reprimand, she
was given another for disruptive and insubordinate behavior and was
told she must participate in Employee Assistance Program
counselling or she would be fired. A few days later, on May 5,
1993, Erin Shanahan, her supervisor, told her not to come to the
Birthplace until further notice, but she showed up at a meeting
there on May 7. Carol Watson, the vice president of patient care,
ordered her to leave several times. When Webb refused to leave,
she was escorted from the building by Mercy security, and Mercy
terminated her employment. Mercy hired a private security guard
for the Birthplace for two weeks following Webb's termination.


     Webb sued Mercy, Shanahan, and Watson under the ADA and state
law in both federal and state court.2        She alleged she was
illegally terminated because of both physical and mental
disabilities. The federal court granted summary judgment on her
ADA claims and dismissed her supplemental state law claims. It
found Webb had failed to establish a prima facie case of disability
discrimination based on a perceived mental impairment because she
did not produce evidence that she was regarded as mentally impaired


     2
      Appellees argue that Shanahan and Watson as supervisors
cannot be subject to personal liability under the ADA, but that
issue need not be resolved in this case.

                                2
or that any such impairment was substantial. This appeal concerns
only the federal district court's dismissal of her mental
disability claim under the ADA.3

     Webb argues summary judgment was inappropriate on her mental
impairment claim because there was sufficient evidence to establish
a prima facie case.    She argues that a previous diagnosis she
received of depression and Mercy's response to her behavior during
the disagreement created an inference that she was regarded as
suffering from a substantially limiting mental impairment, making
her disabled under the ADA. Mercy, Watson, and Shanahan respond
that Webb has not shown herself to be disabled within the meaning
of the ADA because she did not produce any evidence that she was
regarded as mentally impaired.


     The ADA prohibits employers from discriminating "against a
qualified individual with a disability because of" that disability.
42 U.S.C. § 12112(a). A "qualified individual with a disability"
is a person "with a disability who, with or without reasonable
accommodation, can perform the essential functions of the
employment position." 42 U.S.C. § 12111(8). To establish a prima
facie case under the ADA, a complainant therefore must show that
she is disabled within the meaning of the Act; she is qualified to
perform the essential functions of her job with or without
reasonable accommodation; and she suffered an adverse employment
action because of her disability. Robinson v. Neodata Serv., Inc.,
94 F.3d 499, 501 (8th Cir. 1996) (citations omitted).


     The ADA defines "disability" as "(A) a physical or mental
impairment that substantially limits one or more of the major life


     3
      Webb did not appeal the court's grant of summary judgment
on her physical disability claim under the ADA. Webb also did
not appeal from a subsequent state court summary judgment
involving all claims, and Mercy has moved to dismiss this appeal
on the basis of res judicata.

                                3
activities of such individual; (B) a record of such an impairment;
or (C) being regarded as having such an impairment." 42 U.S.C. §
12102(2)(A)-(C). Webb does not argue that she actually suffers
from a mental impairment or has a record of such impairment, but
rather that she was regarded as having a substantially limiting
mental impairment. 42 U.S.C. § 12102(2). A person is "regarded as
having" an impairment that substantially limits major life
activities when others treat that person as having a substantially
limiting impairment. Wooten v. Farmland Foods, 58 F.3d 382, 385
(8th Cir. 1995) (citing 29 C.F.R. § 1630.2(l)(3)). An employer's
knowledge that an employee exhibits symptoms which may be
associated with an impairment does not necessarily show the
employer regarded the employee as disabled. Hamm v. Runyon, 51
F.3d 721, 725 (7th Cir. 1995); see also Miller v. National Cas.
Co., 61 F.3d 627, 629-30 (8th Cir. 1995).


     On a motion for summary judgment, the nonmoving party must set
forth specific facts sufficient to raise a genuine issue for trial.
Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). A grant of
summary judgment is reviewed de novo. Crawford v. Runyon, 37 F.3d
1338, 1340 (8th Cir. 1994).


     Webb failed to make a sufficient showing that she was disabled
within the meaning of the ADA.        Webb claims Mercy and her
supervisors regarded her as mentally impaired because of a previous
diagnosis and hospitalization for depression, but she produced no
evidence that her supervisors or the management at Mercy were aware
of the diagnosis. Without such evidence, that diagnosis cannot be
the basis for inferring that she was regarded as mentally impaired.
See Miller, 61 F.3d at 629-30 (employee's complaints about stress
insufficient to put employer on notice of any disability when it
had not been informed about a diagnosis of manic depression).
Although Webb's supervisors testified she was a difficult and
insubordinate employee, that does not establish that she was
considered mentally impaired. See Id. at 630 (stress and unexcused

                                4
absences are not obvious manifestations of disability); Hamm v.
Runyon, 51 F.3d 721, 725 (7th Cir. 1995) (chronic tardiness does
not create inference that the employer would regard the employee as
disabled); Daley v. Koch, 892 F.2d 212, 215 (2d Cir. 1989)
(perception that person has poor judgment and impulse control and
behaves irresponsibly does not establish that person is regarded as
handicapped).   Without evidence that Mercy or her supervisors
regarded her as mentally disabled or acted on such a perception,
her ADA claim cannot go forward.


     For these reasons, the judgment is affirmed, and the motion to
dismiss the appeal on res judicata grounds is dismissed as moot.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                5